Citation Nr: 0520595	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for a back 
disorder.  The case is now under the jurisdiction of the RO 
in Montgomery, Alabama.  

A hearing was held before the Board by means of video 
conferencing equipment in July 2002, and a transcript of the 
testimony is in the claims file.

In September 2002, the Board undertook additional development 
on its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in 
September 2003, the Board remanded the case to the RO for 
additional development.  The case was recently returned to 
the Board for appellate consideration.


FINDING OF FACT

A current back disorder is not the result of a disease or 
injury, including one episode of low back strain in 1968, 
incurred in active service.


CONCLUSION OF LAW

A back disorder was not incurred in active military service, 
and degenerative arthritis of the lumbar spine may not be 
presumed to have so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a letter, dated in March 2001, which met the 
notification requirements of the VCAA, prior to 
readjudicating his claim in a supplemental statement of the 
case (SSOC).  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was readjudicated in SSOCs provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument over 
the years in support of his claim.  Therefore, with respect 
to the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter and did in fact 
respond, including in testimony at a videoconferencing 
hearing in July 2002.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the March 2001 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated that the 
evidence must show (1) inservice occurrence or aggravation of 
a disease or injury, or an event which occurred in service 
that caused an injury or disease; (2) that the claimant has a 
current disability or persistent or recurrent symptoms of 
disability, and (3) that the disability or symptoms may be 
associated with the claimant's active military service.  With 
each element the letter provided examples of supporting 
evidence that would be considered in a decision on the claim. 

In addition, the RO letter in March 2001 advised the veteran 
of information and evidence that VA would seek to provide 
including obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran completed a release form; and obtaining medical 
records from a VA facility if the veteran provided the 
location and dates of treatment.  The RO also informed the 
veteran about the information and evidence he was expected to 
provide.  The letter also referred him to the attached 
medical release forms and medical history form.  A 
supplemental VCAA notice letter in February 2004 was 
essentially a summary of the basic information in the March 
2001 letter.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
correspondence which informed them of the laws and 
regulations relevant to the veteran's claims.  The Board 
observes that the veteran reported treatment from Dr. R and 
Dr. B although he did not remember when he saw Dr. R and only 
recalled seeing Dr. B in the "1980's".  He wrote that he 
believed Dr. B was retired.  Although records were not 
obtained from each provider directly, the record from the 
veteran's workers' compensation litigation contained a report 
that had a detailed review of the treatment Dr. B provided at 
that time and also referred to a consultation the veteran had 
with Dr. R.  Thus, the Board concludes that the relevant 
information from these treatment providers is already on 
file.  Furthermore the RO attempted to locate VA treatment 
the veteran recalled having received in the early 1970's but 
was advised that no records were found.  In addition, the RO 
obtained a medical opinion that considered the entire record.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Arthritis may be presumed to 
have been incurred or aggravated in service if manifested to 
the required degree during the first post service year.  
38 U.S.C.A. §§ 1101, 11112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, the service medical records in show one episode of low 
back strain in November 1968 that was described as minimal 
tightness and tenderness in the lumbar area.  The veteran was 
seen at a VA clinic in July 1969 for tonsillitis.  This was 
several months after his separation from military service, 
and there was no reference to any lower back problem 
including a prior strain.  Although he reported back trouble 
in a 1975 VA benefit application, the record of VA treatment 
from the 1970s he recalled was not located.  A VA clinical 
record, dated in March 1981, noted brachial plexus injury, 
and later treatment records, beginning in the late 1990s, 
referred to chronic low back pain and degenerative disc 
disease.  For the interim, there is a substantial record from 
his worker compensation litigation that was related to 
several back injuries in the 1980s.  

The litigation record showed he injured the back in 1984 and 
1986 and 1988 and had a history of medical treatment in 1983 
for back pain that reportedly he had on and off for a year.  
The veteran's attorney corrected the transcription of 
evidence in 1990 to read that the back pain in 1983 was 
caused by the veteran's work.  The record shows he was 
employed in maintenance security from 1982 to 1989.  In the 
July 1989 examination report from DGL, M.D., the veteran 
reported he initially injured his lower back in 1984 at work.  
In the medical history, the veteran recalled he injured his 
lower back lifting in the Army and that the lower back pain 
lasted for about one week, completely went away, and did not 
return until approximately 1984 during his employment.  The 
report contained a detailed summary of treatment the veteran 
received from Dr. B and noted a history he gave Dr. B in 
March 1987 was that he hurt his back in Vietnam lifting a 
case of grenades weighing about 75 pounds and that he had 
problems lifting over 125 pounds repeatedly.  Dr. B 
attributed 15 percent of the veteran's problem to pre 
municipal employment.  

Dr. L noted that the history the veteran gave him regarding 
the lumbar region corresponded to deposition testimony.  Dr. 
L opined that, per the veteran's history, his lumbar 
impairment and disability appeared equally distributed 
between injuries reported to have occurred in the mid 1980s, 
and there appeared no apportionment to nonindustrial factors.  
Dr. L's report noted diagnoses for the lumbar spine included 
spondylosis and degenerative disc disease. 

In a January 1991 report, Dr. L concluded that a treatment 
record dated in 1983 suggested the veteran had extended back 
pain and meaningful lumbar problems within a year prior to 
the initial occupational injury in 1984 and it was probable 
that a certain measure of the present condition of the lumbar 
spine antedated the 1984 injury.  Dr. L stated the lumbar 
spine disorder was equally apportioned between the 
preexisting recurrent lumbar back condition and subsequent 
injuries in the 1980s. 

At the Board hearing, the veteran the veteran recalled 
injuring his lower back in military service and seeking VA 
treatment after service several times (T 2-3, 5).  He stated 
he had problems with his back when he began custodial work 
and had other back injuries (T 6, 8).

The VA examiner considered this information in rendering the 
opinion in January 2003 against service connection.  The 
examiner noted X-ray of the lumbosacral spine revealed marked 
degenerative disc disease of the lumbar spine and some slight 
facet degenerative arthritis as well.  The examiner was 
unable to find adequate documentation that would relate this 
disability and findings noted to the veteran's military 
service.  The examiner stated that when the veteran was seen 
in service two days after the documented injury there was no 
mention of any back problem then or thereafter.  The 
veteran's significant disability appeared related to multiple 
job-related injuries and the examiner felt these were the 
proximate cause of the veteran's disability.  The diagnosis 
was degenerative disc disease of the lumbosacral spine with 
moderately severe functional loss.   

After a careful review of the evidence of record, it is found 
that service connection for a current low back disorder is 
not warranted.  The VA examiner commented on the 
insignificance of the back strain treated in service to the 
current lumbar spine disability in light of subsequent 
history.  The evidence showed no complaints about the back 
after service until approximately 1983, and the lower back 
pain he experienced then and thereafter was not linked to any 
injury in military service.  The VA examiner in 2003 found no 
etiological relationship between his current back disorder 
and his back complaint of pain in service.  Although the 
veteran asserts that his current back disorder is related to 
his service, as a layperson he not qualified to render a 
medical opinion as to causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As a consequence, greater 
probative weight is accorded to the medical opinions that are 
of record finding no relationship between his current back 
disorder and his service.  On this point, the Board observes 
that none of the workers' compensation medical examiners 
attributed any portion of the veteran's lower back problem to 
an injury in military service.  In fact the veteran 
apparently gave an inconsistent history as reflected in what 
Dr. L and Dr. B reported.  In any event, he did not give any 
history of continuity of symptomatology to either examiner, 
and in fact he expressly denied such symptomatology to Dr. L.

The absence of any findings of a back disorder for many years 
after service, the opinion of the VA examiner that it was 
unlikely that a current back disability was the result of an 
injury in service, and the reports of private physicians who 
apportioned his disability between workplace injuries bode 
against a finding that a chronic back disability resulted 
from an injury or injuries to the low back in service.  The 
absence of evidence of a back disorder constitutes negative 
evidence tending to disprove the claim that the veteran 
sustained an injury to the back in service which resulted in 
chronic disability or persistent back symptoms thereafter. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury to the 
back was sustained in service or whether an injury to the 
back resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical records may be considered 
regarding the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See also 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).  Accordingly, 
the Board finds that the probative and competent evidence 
preponderates against the claim, and, as a result, the 
benefit of the doubt rule is inapplicable. 


ORDER

Entitlement to service connection for a current back disorder 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
			Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


